UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-05150 Cornerstone Strategic Value Fund, Inc. (Exact name of registrant as specified in charter) 200A Executive Drive, Edgewood, New York (Address of principal executive offices) (Zip code) Frank J. Maresca AST Fund Solutions, LLC, 200A Executive Drive, Edgewood, New York 11717 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 668-6558 Date of fiscal year end: December 31, 2013 Date of reporting period: June 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Cornerstone Strategic Value Fund, Inc. Semi-Annual Report June 30, 2013 (Unaudited) CONTENTS Portfolio Summary 1 Schedule of Investments 2 Statement of Assets and Liabilities 7 Statement of Operations 8 Statement of Changes in Net Assets 9 Financial Highlights 10 Notes to Financial Statements 11 Results of Annual Meeting of Stockholders 16 Investment Management Agreement Approval Disclosure 17 Description of Dividend Reinvestment Plan 18 Proxy Voting and Portfolio Holdings Information 20 Privacy Policy Notice 21 Summary of General Information 24 Stockholder Information 24 Cornerstone Strategic Value Fund, Inc. Portfolio Summary – as of June 30, 2013 (unaudited) SECTOR ALLOCATION Sector Percent of Net Assets Closed-End Funds Information Technology Financials Health Care Energy Consumer Discretionary Consumer Staples Industrials Utilities Telecommunication Services Materials Other TOP TEN HOLDINGS, BY ISSUER Holding Sector Percent of Net Assets 1. BlackRock Global Opportunities Equity Trust Closed-End Funds 2. Apple Inc. Information Technology 3. Exxon Mobil Corporation Energy 4. Alpine Total Dynamic Dividend Fund Closed-End Funds 5. BlackRock Enhanced Equity Dividend Trust Closed-End Funds 6. Wal-Mart Stores, Inc. Consumer Staples 7. Wells Fargo & Company Financials 8. BlackRock International Growth and Income Trust Closed-End Funds 9. JPMorgan Chase & Co. Financials General Electric Company Industrials 1 Cornerstone Strategic Value Fund, Inc. Schedule of Investments – June 30, 2013 (unaudited) Description No. of Shares Value EQUITY SECURITIES — 98.78% CLOSED-END FUNDS — 42.95% CONVERTIBLE SECURITIES — 0.90% Advent Claymore Global Convertible Securities and Income Fund II $ AllianzGI Equity & Convertible Income Fund CORE — 3.19% Adams Express Company (The) Advent/Claymore Enhanced Growth & Income Fund General American Investors Company, Inc. Guggenheim Equal Weight Enhanced Equity Income Fund Royce Micro-Cap Trust, Inc. Tri-Continental Corporation Zweig Fund, Inc. (The) CORPORATE DEBT INVESTMENT GRADE-LEVERAGED — 1.91% Western Asset/Claymore Inflation-Linked Opportunities & Income Fund Western Asset/Claymore Inflation-Linked Securities & Income Fund CORPORATE DEBT INVESTMENT GRADE-RATED — 1.02% Cutwater Select Income Fund Description No. of Shares Value CORPORATE DEBT INVESTMENT GRADE-RATED (continued) Federated Enhanced Treasury Income Fund $ Invesco Van Kampen Bond Fund Morgan Stanley Income Securities Inc. Transamerica Income Shares, Inc. DEVELOPED MARKET — 0.84% Aberdeen Israel Fund, Inc. New Germany Fund, Inc. (The) Singapore Fund, Inc. (The) Swiss Helvetia Fund, Inc. (The) EMERGING MARKETS — 3.57% Aberdeen Emerging Markets Smaller Company Opportunities Fund, Inc. Central Europe and Russia Fund, Inc. (The) India Fund, Inc. (The) Morgan Stanley India Investment Fund, Inc. * Templeton Dragon Fund, Inc Templeton Russia and East European Fund, Inc. Turkish Investment Fund, Inc. (The) EMERGING MARKETS DEBT — 0.37% Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. See accompanying notes to financial statements. 2 Cornerstone Strategic Value Fund, Inc. Schedule of Investments – June 30, 2013 (unaudited) (continued) Description No. of Shares Value FLEXIBLE INCOME — 1.01% Putnam Master Intermediate Income Trust $ Putnam Premier Income Trust GENERAL & INSURED LEVERAGED — 2.22% Invesco Value Municipal Income Trust Nuveen AMT-Free Municipal Income Fund Nuveen Dividend Advantage Municipal Fund 2 Nuveen Dividend Advantage Municipal Fund 3 Nuveen Dividend Advantage Municipal Income Fund Nuveen Quality Income Municipal Fund, Inc. GENERAL BOND — 0.53% Nuveen Build America Bond Opportunity Fund GLOBAL — 4.71% Alpine Global Dynamic Dividend Fund Alpine Total Dynamic Dividend Fund Clough Global Allocation Fund Clough Global Equity Fund Clough Global Opportunities Fund Description No. of Shares Value GLOBAL (continued) Delaware Enhanced Global Dividend and Income Fund $ First Trust Active Dividend Income Fund GDL Fund (The) Nuveen Global Value Opportunities Fund GLOBAL INCOME — 1.06% Nuveen Multi-Currency Short-Term Government Income Fund HIGH CURRENT YIELD (LEVERAGED) — 2.39% DWS High Income Opportunities Fund, Inc. First Trust Strategic High Income Fund II Neuberger Berman High Yield Strategies Fund Inc. HIGH YIELD — 0.54% First Trust High Income Long/Short Fund INCOME & PREFERRED STOCK — 1.29% John Hancock Premium Dividend Fund Nuveen Quality Preferred Income Fund 3 Zweig Total Return Fund, Inc. (The) OPTION ARBITRAGE/OPTIONS STRATEGIES — 12.25% AllianzGI International & Premium Strategy Fund See accompanying notes to financial statements. 3 Cornerstone Strategic Value Fund, Inc. Schedule of Investments – June 30, 2013 (unaudited) (continued) Description No. of Shares Value OPTION ARBITRAGE/OPTIONS STRATEGIES (continued) AllianzGI NFJ Dividend, Interest & Premium Strategy Fund $ BlackRock Enhanced Capital & Income Fund, Inc. BlackRock Enhanced Equity Dividend Trust BlackRock Global Opportunities Equity Trust BlackRock International Growth and Income Trust Eaton Vance Enhanced Equity Income Fund Eaton Vance Enhanced Equity Income Fund II Eaton Vance Tax-Managed Diversified Equity Income Fund ING Global Equity Dividend and Premium Opportunity Fund Madison Strategic Sector Premium Fund PACIFIC EX JAPAN — 0.33% Taiwan Fund, Inc. * Thai Fund, Inc. (The) REAL ESTATE — 0.13% Neuberger Berman Real Estate Securities Income Fund Inc. SECTOR EQUITY — 4.69% BlackRock EcoSolutions Investment Trust Description No. of Shares Value SECTOR EQUITY (continued) BlackRock Energy and Resources Trust $ BlackRock Real Asset Equity Trust BlackRock Utility and Infrastructure Trust ING Risk Managed Natural Resources Fund Petroleum & Resources Corporation Reaves Utility Income Fund TOTAL CLOSED-END FUNDS CONSUMER DISCRETIONARY — 6.55% CBS Corporation - Class B Comcast Corporation - Class A CST Brands, Inc. * DIRECTV * Ford Motor Company Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Companies, Inc. News Corporation - Class B * Macy's, Inc. NIKE, Inc. - Class B Omnicom Group Inc. Starbucks Corporation Time Warner Inc. TJX Companies, Inc. (The) Viacom Inc. - Class B Walt Disney Company (The) See accompanying notes to financial statements. 4 Cornerstone Strategic Value Fund, Inc. Schedule of Investments – June 30, 2013 (unaudited) (continued) Description No. of Shares Value CONSUMER STAPLES — 5.91% Altria Group, Inc. $ Coca-Cola Company (The) Colgate-Palmolive Company Costco Wholesale Corporation CVS Caremark Corporation Kimberly-Clark Corporation Philip Morris International, Inc. Walgreen Co. Wal-Mart Stores, Inc. ENERGY — 6.51% Chevron Corporation Cameron International Corporation * ConocoPhillips EOG Resources, Inc. Exxon Mobil Corporation Marathon Oil Corporation Phillips 66 Schlumberger Limited Valero Energy Corporation WPX Energy, Inc. * FINANCIALS — 9.60% Aflac, Inc. Allstate Corporation (The) American Express Company Ameriprise Financial, Inc. Aon plc BB&T Corporation Berkshire Hathaway Inc. - Class B * Description No. of Shares Value FINANCIALS (continued) BlackRock, Inc. - Class A $ Capital One Financial Corporation Citigroup, Inc. Discover Financial Services Fifth Third Bancorp Franklin Resources, Inc. JPMorgan Chase & Co. Marsh & McLennan Companies, Inc. MetLife, Inc. State Street Corporation SunTrust Banks, Inc. T. Rowe Price Group, Inc. Wells Fargo & Company Weyerhaeuser Company HEALTH CARE — 6.97% Abbott Laboratories AbbVie Inc. Allergan, Inc. Amgen Inc. Biogen Idec Inc. * Bristol-Myers Squibb Company Cardinal Health, Inc. Celgene Corporation * Cigna Corporation Covidien plc Eli Lilly & Company Johnson & Johnson McKesson Corporation Merck & Company, Inc. Wellpoint, Inc. See accompanying notes to financial statements. 5 Cornerstone Strategic Value Fund, Inc. Schedule of Investments – June 30, 2013 (unaudited) (concluded) Description No. of Shares Value INDUSTRIALS — 5.77% 3M Company $ Deere & Company Dover Corporation Emerson Electric Company General Electric Company Honeywell International Inc. Lockheed Martin Corporation Precision Castparts Corporation Union Pacific Corporation United Technologies Corporation Waste Management, Inc. INFORMATION TECHNOLOGY — 9.75% Apple Inc. Automatic Data Processing, Inc. eBay Inc. * Google Inc. - Class A * International Business Machines Corporation MasterCard Incorporated - Class A Microsoft Corporation Oracle Corporation Visa Inc. - Class A Yahoo! Inc. * MATERIALS — 1.46% Air Products & Chemicals, Inc. Dow Chemical Company (The) Ecolab Inc. International Paper Company Description No. of Shares Value MATERIALS (continued) Monsanto Company $ PPG Industries, Inc. TELECOMMUNICATION SERVICES — 1.65% AT&T, Inc. Verizon Communications, Inc. UTILITIES — 1.66% Consolidated Edison, Inc. Duke Energy Corporation Exelon Corporation NextEra Energy, Inc. Public Service Enterprises Group, Inc. Southern Company (The) Xcel Energy Inc. TOTAL EQUITY SECURITIES (cost - $87,674,118) SHORT-TERM INVESTMENTS — 0.80% MONEY MARKET FUNDS — 0.80% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%^ (cost - $826,131) TOTAL INVESTMENTS — 99.58% (cost - $88,500,250) OTHER ASSETS IN EXCESS OF LIABILITIES — 0.42% NET ASSETS — 100.00% $ * Non-income producing security. ^ The rate shown is the 7-day effective yield as of June 30, 2013. See accompanying notes to financial statements. 6 Cornerstone Strategic Value Fund, Inc. Statement of Assets and Liabilities – June 30, 2013 (unaudited) ASSETS Investments, at value (cost – $88,500,250) (Notes B and C) $ Receivables: Investments sold Dividends Prepaid expenses Total Assets LIABILITIES Payables: Investments purchased Investment management fees (Note D) Directors’ fees and expenses Administration fees (Note D) Accounting fees (Note D) Other accrued expenses Total Liabilities NET ASSETS (applicable to 18,845,286 common shares of beneficial interest) $ NET ASSET VALUE PER SHARE ($102,919,518 ÷ 18,845,286) $ NET ASSETS CONSISTS OF Common stock, $0.001 par value; 18,845,286 shares issued and outstanding (100,000,000 shares authorized) $ Paid-in capital Net unrealized appreciation in value of investments Net assets applicable to shares outstanding $ See accompanying notes to financial statements. 7 Cornerstone Strategic Value Fund, Inc. Statement of Operations – for the Six Months Ended June 30, 2013 (unaudited) INVESTMENT INCOME Income: Dividends $ Expenses: Investment management fees (Note D) Administration fees (Note D) Directors’ fees Legal and audit fees Accounting fees (Note D) Printing Transfer agent fees Custodian fees Stock exchange listing fees Insurance Miscellaneous Total Expenses Net Investment Income NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Net change in unrealized appreciation in value of investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes to financial statements. 8 Cornerstone Strategic Value Fund, Inc. Statement of Changes in Net Assets For the Six Months Ended June 30, 2013 (Unaudited) For the Year Ended December 31, INCREASE/(DECREASE) IN NET ASSETS Operations: Net investment income $ $ Net realized gain from investments Net change in unrealized appreciation in value of investments Net increase in net assets resulting from operations Dividends and distributions to stockholders (Note B): Net investment income ) ) Net realized gains ) ) Return-of-capital ) ) Total dividends and distributions to shareholders ) ) Common stock transactions: Proceeds from rights offering of 0 and 5,734,886 shares of newly issued common stock, respectively — Offering expenses associated with rights offering — ) Write-off of offering expenses associated with rights offerings — Proceeds from 238,816 and 124,384 shares newly issued in reinvestment of dividends and distributions, respectively Net increase in net assets from common stock transactions Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ See accompanying notes to financial statements. 9 Cornerstone Strategic Value Fund, Inc. Financial Highlights Contained below is per share operating performance data for a share of common stock outstanding, total investment return, ratios to average net assets and other supplemental data for each period indicated. This information has been derived from information provided in the financial statements and market price data for the Fund’s shares. For the Six Months Ended June 30, 2013 For the Years Ended December 31,* (Unaudited) PER SHARE OPERATING PERFORMANCE Net asset value, beginning of period $ Net investment income # Net realized and unrealized gain/(loss) on investments ) ) Net increase/(decrease) in net assets resulting from operations ) Dividends and distributions to stockholders: Net investment income ) Net realized capital gains ) ) — Return-of-capital ) Total dividends and distributions to stockholders ) Common stock transactions: Anti-dilutive effect due to shares issued: Rights offering — — — Reinvestment of dividends and distributions + + Total anti-dilutive effect due to shares issued + Net asset value, end of period $ Market value, end of period $ Total investment return (a) %(b) % )% )% % )% RATIOS/SUPPLEMENTAL DATA Net assets, end of period (000 omitted) $ Ratio of expenses to average net assets, net of fee waivers and fees paid indirectly, if any (c) %(e) % Ratio of expenses to average net assets, excluding fee waivers and fees paid indirectly, if any (c) %(e) % Ratio of net investment income to average net assets (d) %(e) % Portfolio turnover rate %(b) % * Effective December 23, 2008, a reverse stock split of 1:4 occurred. All per share amounts have been restated according to the terms of the split. # Based on average shares outstanding. + Amount rounds to less than $0.01. (a) Total investment return at market value is based on the changes in market price of a share during the period and assumes reinvestment of dividends and distributions, if any, at actual prices pursuant to the Fund’s dividend reinvestment plan. Total investment return does not reflect brokerage commissions. (b) Not annualized. (c) Expenses do not include expenses of investments companies in which the Fund invests. (d) Recognition of net investment income by the Fund may be affected by the timing of the declaration of dividends, if any, by investment companies in which the Fund invests. (e) Annualized. See accompanying notes to financial statements. 10 Cornerstone Strategic Value Fund, Inc. Notes to Financial Statements (unaudited) NOTE A. ORGANIZATION Cornerstone Strategic Value Fund, Inc. (the “Fund”) was incorporated in Maryland on May 1, 1987 and commenced investment operations on June 30, 1987. Its investment objective is to seek long-term capital appreciation through investment primarily in equity securities of U.S. and non-U.S. companies. The Fund is registered under the Investment Company Act of 1940, as amended, as a closed-end, diversified management investment company. NOTE B. SIGNIFICANT ACCOUNTING POLICIES Management Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make certain estimates and assumptions that may affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. Subsequent Events: The Fund has evaluated the need for additional disclosures and/or adjustments resulting from subsequent events through the date its financial statements were issued. Based on this evaluation, no additional disclosures or adjustments were required to such financial statements. Portfolio Valuation: Investments are stated at value in the accompanying financial statements. Readily marketable portfolio securities listed on the New York Stock Exchange (“NYSE”) are valued, except as indicated below, at the last sale price reflected on the consolidated tape at the close of the NYSE on the business day as of which such value is being determined. If there has been no sale on such day, the securities are valued at the mean of the closing bid and asked prices on such day. If no bid or asked prices are quoted on such day or if market prices may be unreliable because of events occurring after the close of trading, then the security is valued by such method as the Board of Directors shall determine in good faith to reflect its fair market value. Readily marketable securities not listed on the NYSE but listed on other domestic or foreign securities exchanges are valued in a like manner. Portfolio securities traded on more than one securities exchange are valued at the last sale price on the business day as of which such value is being determined as reflected on the consolidated tape at the close of the exchange representing the principal market for such securities. Securities trading on the Nasdaq Stock Market, Inc. (“NASDAQ”) are valued at the NASDAQ Official Closing Price. Readily marketable securities traded in the over-the counter market, including listed securities whose primary market is believed by Cornerstone Advisors, Inc. (the “Investment Manager” or “Cornerstone”) to be over-the-counter, are valued at the mean of the current bid and asked prices as reported by the NASDAQ or, in the case of securities not reported by the NASDAQ or a comparable source, as the Board of Directors deem appropriate to reflect their fair market value. Where securities are traded on more than one exchange and also over-the-counter, the securities will generally be valued using the quotations the Board of Directors believes reflect most closely the value of such securities. At June 30, 2013, the Fund held no securities valued in good faith by the Board of Directors. The net asset value per share of the Fund is calculated weekly and on the last business day of the month with the exception of those days on which the NYSE is closed. The Fund is exposed to financial market risks, including the valuations of its investment portfolio. During the six months ended June 30, 2013, the Fund did not invest in derivative instruments or engage in hedging activities. Investment Transactions and Investment Income: Investment transactions are accounted for on the trade date. The cost of investments sold is determined by use of the specific identification method for both financial reporting and income tax purposes. Interest income is recorded on an accrual basis; dividend income is recorded on the ex-dividend date. 11 Cornerstone Strategic Value Fund, Inc. Notes to Financial Statements (unaudited) (continued) Risks Associated with Investments in Other Closed-end Funds: Closed-end investment companies are subject to the risks of investing in the underlying securities. The Fund, as a holder of the securities of the closed-end investment company, will bear its pro rata portion of the closed-end investment company’s expenses, including advisory fees. These expenses are in addition to the direct expenses of the Fund’s own operations. Taxes: No provision is made for U.S. federal income or excise taxes as it is the Fund’s intention to continue to qualify as a regulated investment company and to make the requisite distributions to its stockholders which will be sufficient to relieve it from all or substantially all U.S. federal income and excise taxes. The Accounting for Uncertainty in Income Taxes Topic of the FASB Accounting Standards Codification defines the threshold for recognizing the benefits of tax-return positions in the financial statements as “more-likely-than-not” to be sustained by the taxing authority and requires measurement of a tax position meeting the more-likely-than-not criterion, based on the largest benefit that is more than 50 percent likely to be realized. The Fund’s policy is to classify interest and penalties associated with underpayment of federal and state income taxes, if any, as income tax expense on its Statement of Operations. As of June 30, 2013, the Fund does not have any interest or penalties associated with the under-payment of any income taxes. Management reviewed any uncertain tax positions for open tax years 2009 through 2012, and for the six months ended June 30, 2013. There was no material impact to the financial statements. Distributions to Stockholders: Effective June 25, 2002, the Fund initiated a fixed, monthly distribution to stockholders. On November 29, 2006, this distribution policy was updated to provide for the annual resetting of the monthly distribution amount per share based on the Fund’s net asset value on the last business day in each October. The terms of the distribution policy will be reviewed and approved at least annually by the Fund’s Board of Directors and can be modified at their discretion. To the extent that these distributions exceed the current earnings of the Fund, the balance will be generated from sales of portfolio securities held by the Fund, which will either be short-term or long-term capital gains or a tax-free return-of-capital. To the extent these distributions are not represented by net investment income and capital gains, they will not represent yield or investment return on the Fund’s investment portfolio. The Fund plans to maintain this distribution policy even if regulatory requirements would make part of a return-of-capital, necessary to maintain the distribution, taxable to stockholders and to disclose that portion of the distribution that is classified as ordinary income. Although it has no current intention to do so, the Board may terminate this distribution policy at any time and such termination may have an adverse effect on the market price for the Fund’s common shares. The Fund determines annually whether to distribute any net realized long-term capital gains in excess of net realized short-term capital losses, including capital loss carryovers, if any. To the extent that the Fund’s taxable income in any calendar year exceeds the aggregate amount distributed pursuant to this distribution policy, an additional distribution may be made to avoid the payment of a 4% U.S. federal excise tax, and to the extent that the aggregate amount distributed in any calendar year exceeds the Fund’s taxable income, the amount of that excess may constitute a return-of-capital for tax purposes. A return-of-capital distribution reduces the cost basis of an investor’s shares in the Fund. Dividends and distributions to stockholders are recorded by the Fund on the ex-dividend date. Managed Distribution Risk: Under the managed distribution policy, the Fund makes monthly distributions to stockholders at a rate that may include periodic distributions of its net income and net capital gains (“Net Earnings”), or from return-of-capital. If, for any fiscal year where total cash distributions exceeded Net Earnings (the “Excess”), the Excess would decrease the Fund’s total assets and, as a result, would have the likely effect of 12 Cornerstone Strategic Value Fund, Inc. Notes to Financial Statements (unaudited) (continued) increasing the Fund’s expense ratio. There is a risk that the total Net Earnings from the Fund’s portfolio would not be great enough to offset the amount of cash distributions paid to Fund stockholders. If this were to be the case, the Fund’s assets would be depleted, and there is no guarantee that the Fund would be able to replace the assets. In addition, in order to make such distributions, the Fund may have to sell a portion of its investment portfolio at a time when independent investment judgment might not dictate such action. Furthermore, such assets used to make distributions will not be available for investment pursuant to the Fund’s investment objective. NOTE C. FAIR VALUE As required by the Fair Value Measurement and Disclosures Topic of the FASB Accounting Standards Codification, the Fund has performed an analysis of all assets and liabilities measured at fair value to determine the significance and character of all inputs to their fair value determination. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into the following three broad categories. • Level 1 – quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 – quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3 – model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used as of June 30, 2013 in valuing the Fund’s investments carried at value: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 - Quoted Prices Equity Securities $ $
